Name: Decision of the EEA joint committee No 157/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2001-03-01

 Avis juridique important|21999D0157Decision of the EEA joint committee No 157/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0005 - 0007Decision of the EEA joint committeeNo 157/1999of 26 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 143/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Commission Directive 1999/14/EC of 16 March 1999 adapting to technical progress Council Directive 77/538/EEC relating to rear fog lamps for motor verhicles and their trailers(2) is to be incorporated into the Agreement.(3) Commission Directive 1999/15/EC of 16 March 1999 adapting to technical progress Council Directive 76/759/EEC relating to direction indicator lamps for motor verhicles and their trailers(3) is to be incorporated into the Agreement.(4) Commission Directive 1999/16/EC of 16 March 1999 adapting to technical progress Council Directive 77/540/EEC relating to parking lamps for motor verhicles(4) is to be incorporated into the Agreement.(5) Commission Directive 1999/17/EC of 18 March 1999 adapting to technical progress Council Directive 77/761/EEC relating to motor verhicles headlamps with function as main-beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps(5) is to be incorporated into the Agreement.(6) Commission Directive 1999/18/EC of 18 March 1999 adapting to technical progress Council Directive 77/762/EEC relating to front fog lamps for motor vehicles and filament lamps for such lamps(6) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Point 29 (Council Directive 77/538/EEC) in Chapter I of Annex II to the Agreement shall be amended as follows:1. The following indent shall be added:"- 399 L 0014: Commission Directive 1999/14/EC of 16 March 1999 (OJ L 97, 12.4.1999, p. 1)."2. The adaptation text shall be replaced by the following:"In Annex I, the following shall be added to point 4.2.1:'IS for IcelandFL for Liechtenstein16 for Norway'."Article 2Point 24 (Council Directive 76/759/EEC) in Chapter I of Annex II to the Agreement shall be amended as follows:1. The following indent shall be added:"- 399 L 0015: Commission Directive 1999/15/EC of 16 March 1999 (OJ L 97, 12.4.1999, p. 14)."2. The adaptation text shall be replaced by the following:"In Annex I, the following shall be added to point 4.2.1:'IS for IcelandFL for Liechtenstein16 for Norway'."Article 3Point 31 (Council Directive 77/540/EEC) in Chapter I of Annex II to the Agreement shall be amended as follows:1. The following indent shall be added:"- 399 L 0016: Commission Directive 1999/16/EC of 16 March 1999 (OJ L 97, 12.4.1999, p. 33)."2. The adaptation text shall be replaced by the following:"In Annex I, the following shall be added to point 4.2.1:'IS for IcelandFL for Liechtenstein16 for Norway'."Article 4Point 26 (Council Directive 76/761/EEC) in Chapter I of Annex II to the Agreement shall be amended as follows:1. The following indent shall be added:"- 399 L 0017: Commission Directive 1999/17/EC of 18 March 1999 (OJ L 97, 12.4.1999, p. 45)."2. The adaptation text shall be replaced by the following:"In Annex I, the following shall be added to points 5.2.1 and 6.2.1:'IS for IcelandFL for Liechtenstein16 for Norway'."Article 5Point 27 (Council Directive 76/762/EEC) in Chapter I of Annex II to the Agreement shall be amended as follows:1. The following indent shall be added:"- 399 L 0018: Commission Directive 1999/18/EC of 18 March 1999 (OJ L 97, 12.4.1999, p. 82)."2. The adaptation text shall be replaced by the following:"In Annex I, the following shall be added to point 4.2.1:'IS for IcelandFL for Liechtenstein16 for Norway'."Article 6The texts of Directives 1999/14/EC, 1999/15/EC, 1999/16/EC, 1999/17/EC and 1999/18/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 7This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 8This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 36.(2) OJ L 97, 12.4.1999, p. 1.(3) OJ L 97, 12.4.1999, p. 14.(4) OJ L 97, 12.4.1999, p. 33.(5) OJ L 97, 12.4.1999, p. 45.(6) OJ L 97, 12.4.1999, p. 82.